IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kenneth Brown, Jr.,                    :
                         Petitioner    :
                                       :
               v.                      :        No. 29 M.D. 2021
                                       :
Commonwealth of Pennsylvania,          :
Department of Corrections of           :
Commonwealth of Pennsylvania,          :
                        Respondents    :


PER CURIAM                            ORDER


               NOW, January 25, 2022, upon consideration of Petitioner’s

application for reargument, and Respondents’ answer in response thereto, the

application is denied.